Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered October 4, 2012. The appeal was held by this Court by order entered January 2, 2015, decision was reserved and the matter was remitted to Erie County Court for further proceedings. The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Muridi M. ([appeal No. 1] 140 AD3d 1642 [2016]).
Present — Whalen, P.J., Smith, Peradot-to and Lindley, JJ.